MEMORANDUM **
Xiao Qin Zou, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). Where, as here, the BIA affirms the IJ’s decision without opinion, we review the decision of the IJ. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003). We review for substantial evidence, Wang v. Ashcroft, 341 F.3d 1015, 1019-20 (9th Cir.2003), and we deny the petition.
Zou’s claims for relief are based on her mother being forcibly sterilized and fined for violating China’s “one child” policy. Because Zou presented no evidence that she herself was persecuted or would be persecuted, beyond her stated intention to violate the “one child” policy, substantial evidence supports the IJ’s decision. Cf. Wang, 341 F.3d at 1021 (concluding that petitioner had a well founded fear of persecution where she had been forced to have abortions and use contraceptives).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.